 



Exhibit 10.20
OLYMPIC STEEL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective Date: January 1, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  ARTICLE         Page No.   ARTICLE 1  
NAME AND PURPOSE
    1-1          
 
        ARTICLE 2  
DEFINITIONS
    2-1          
 
        ARTICLE 3  
ELIGIBILITY AND PARTICIPATION
    3-1          
 
        ARTICLE 4  
SUPPLEMENTAL RETIREMENT CONTRIBUTIONS
    4-1          
 
        ARTICLE 5  
ACCOUNTS
    5-1          
 
        ARTICLE 6  
PAYMENTS AND BENEFITS
    6-1          
 
        ARTICLE 7  
BENEFICIARIES
    7-1          
 
        ARTICLE 8  
RIGHTS OF PARTICIPANTS AND BENEFICIARIES
    8-1          
 
        ARTICLE 9  
TRUST
    9-1          
 
        ARTICLE 10  
CLAIMS PROCEDURE
    10-1          
 
        ARTICLE 11  
ADMINISTRATION
    11-1          
 
        ARTICLE 12  
AMENDMENT AND TERMINATION
    12-1          
 
        ARTICLE 13  
MISCELLANEOUS PROVISIONS
    13-1  

 



--------------------------------------------------------------------------------



 



OLYMPIC STEEL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
          This Declaration of Plan is hereby made by Olympic Steel, Inc., a
corporation organized and existing under and by virtue of the laws of the State
of Ohio (hereinafter referred to as the “Company”).
W I T N E S S E T H:
          WHEREAS, the Company wishes to establish an unfunded deferred
compensation plan to be known as the Olympic Steel, Inc. Supplemental Executive
Retirement Plan (hereinafter referred to as the “Plan”) to provide unfunded
deferred compensation to a select group of officers, management and highly
compensated employees of the Company;
          NOW, THEREFORE, effective as of January 1, 2005, the Company hereby
adopts the Plan as follows:

iii



--------------------------------------------------------------------------------



 



ARTICLE 1
NAME AND PURPOSE
          1.1. Name. The name of this Plan shall be the OLYMPIC STEEL, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN.
          1.2. Purpose. This Plan is hereby established in order to provide
unfunded deferred compensation to certain officers of the Company, under the
conditions specified herein.
          1.3. Plan for a Select Group. This Plan shall only cover Employees of
the Company who are members of a “select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3),
401(a)(1) and 4021(b)(6) of ERISA. The Company shall have the authority to take
any and all actions necessary or desirable in order that this Plan shall satisfy
the requirements set forth in ERISA and regulations thereunder applicable to
plans maintained for employees who are members of a select group of management
or highly compensated employees. Moreover, this Plan at all times shall be
administered in such a manner, and benefits hereunder shall be so limited,
notwithstanding any contrary provision of this Plan, in order that this Plan
shall constitute such a plan.
          1.4. Not a Funded Plan. It is the intention and purpose of the Company
that this Plan shall be deemed to be “unfunded” for tax purposes as well as
being such a plan as would properly be described as “unfunded” for purposes of
Title I of ERISA. This Plan shall be administered in such a manner,
notwithstanding any contrary provision of this Plan, in order that it will be so
deemed and would be so described.
          1.5. 409A Compliance. It is the intention and purpose of the Company
and Participants that this Plan shall be deemed to be at all relevant times in
compliance with Section 409A of the Code and all other applicable laws in order
to have the Federal income tax effect sought for such plans, and this Plan shall
be so interpreted and is intended to be so administered.

1-1



--------------------------------------------------------------------------------



 




ARTICLE 2
DEFINITIONS
          Unless the context otherwise indicates, the following words used
herein shall have the following meanings wherever used in this instrument:
          2.1. Account. The word “Account” shall mean for each Participant the
recordkeeping account maintained on his behalf to reflect the deemed
contributions credited on his behalf and all earnings and losses thereon.
          2.2. Administrator. The word “Administrator” shall mean the person or
persons, corporation or partnership designated as Administrator under ARTICLE 11
hereof.
          2.3. Age. The word “Age” shall mean a Participant’s or Beneficiary’s
actual attained Age.
          2.4. Appeals Committee. The words “Appeals Committee” shall mean the
Appeals Committee established pursuant to ARTICLE 10 hereof.
          2.5. Applied Compensation. The words “Applied Compensation” shall
mean, with respect to any Participant, the portion of his compensation used in
determining the amount of deemed contributions to be allocated on his behalf
pursuant to ARTICLE 4 hereof. Such Applied Compensation shall be determined in
accordance with Section 4.1 hereof.
          2.6. Base Salary. The words “Base Salary” shall mean, with respect to
any Participant, his salary for services rendered to the Company. A
Participant’s Base Salary will not be reduced by any of the following:

  (a)   amounts which are excluded from taxable income under Code Sections 125,
132(f)(4), 402(e)(3) and 402(h); and     (b)   amounts which are excluded from
taxable income because they are deferred by the Participant under any deferred
compensation plan or another similar plan.

          A Participant’s Base Salary with respect to a Plan Year shall be that
Base Salary which is earned for such Fiscal Year, without regard to when such
Base Salary is actually paid to the Participant.
          2.7. Beneficiary. The word “Beneficiary” shall mean any other person
who receives or is eligible to receive payment of any benefit under the terms of
this Plan on the death of a Participant or former Participant, and designated
pursuant to Section 7.1 hereof.
          2.8. Board. The word “Board” shall mean the Board of Directors of the
Company.

2-1



--------------------------------------------------------------------------------



 



          2.9. Change of Control. The words “Change of Control” shall mean, but
not be limited to:

  (a)   the first purchase of shares pursuant to a tender offer or exchange
(other than a tender offer or exchange by the Company and/or any affiliate
thereof) for all or part of the Company’s Common Shares of any class or any
securities convertible into such Common Shares and the Participant has elected
not to tender or exchange his Common Shares;     (b)   the receipt by the
Company of a Schedule 13D or other advice indicating that a person is the
“beneficial owner” (as that term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934) of twenty percent (20%) or more of the Company’s Common
Shares calculated as provided in paragraph (d) of said Rule 13d-3;     (c)   the
date of approval by shareholders of the Company of an agreement providing for
any consolidation or merger of the Company in which the Company will not be the
continuing or surviving corporation or pursuant to which shares of capital
stock, of any class or any securities convertible into such capital stock, of
the Company would be converted into cash, securities, or other property, other
than a merger of the Company in which the holders of common stock of all classes
of the Company immediately prior to the merger would have the same proportion of
ownership of common stock of the surviving corporation immediately after the
merger;     (d)   the date of approval by shareholders of the Company of any
sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all or substantially all the assets of the Company;    
(e)   the adoption of any plan or proposal for the liquidation (but not a
partial liquidation) or dissolution of the Company; or     (f)   the date (the
“Measurement Date”) on which the individual who at the beginning of a two
consecutive year period ending on the Measurement Date, ceases, for any reason,
to constitute at least a majority of the Board of Directors of the Company,
unless the election, or the nomination for election by the Company’s
shareholders, of each new Director during such two-year period was approved by
an affirmative vote of the Directors (including any Participant) then still in
office who were Directors at the beginning of said two-year period.

Notwithstanding the foregoing, (i) if any person’s ownership interest in the
Company increases to 20% or more, solely as a result of the Company’s repurchase
of its shares, or (ii) Michael D. Siegal increases his ownership interest to 20%
or more, such ownership shall not be considered a Change in Control for purposes
of subparagraph (b) above.
          2.10. Code. The word “Code” shall mean the Internal Revenue Code of
1986, as amended, and any regulations or other pronouncements promulgated
thereunder. Whenever a reference

2-2



--------------------------------------------------------------------------------



 




is made herein to a specific Code Section, such reference shall be deemed to
include any successor Code Section having the same or a similar purpose.
          2.11. Company. The word “Company” shall mean Olympic Steel, Inc. and
any successor corporation or business organization which shall assume the duties
and obligations of Olympic Steel, Inc. under this Plan.
          2.12. Compensation Committee. The words “Compensation Committee” shall
mean the Compensation Committee of the Board or any successor thereto.
          2.13. Director. The word “Director” shall mean a member of the Board.
          2.14. Disability. The word “Disability” shall mean, with respect to
any Participant, a medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months and which results in the Participant:
(i) being unable to engage in any substantial gainful activity; or
(ii) receiving income replacement benefits for a period of not less than three
(3) months under an accident or health plan covering employees of the Company.
          2.15. Effective Date. The words “Effective Date” shall mean the date
this Plan became effective, which date is January 1, 2005.
          2.16. Eligibility Service. The words “Eligibility Service” shall mean
for each Executive the period during which he is employed by the Company
measured from his most recent date of hire (which date shall be considered to be
the first day during which the Executive performs any service for the Company
for which he is directly or indirectly compensated) until his date of
Termination of Employment which follows such date of hire.
          2.17. Employee. The word “Employee” shall mean any common-law employee
of the Company, whether or not an officer or Director, but excluding any person
serving only in the capacity of a Director.
          2.18. ERISA. The acronym “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended, and any regulations or other
pronouncements promulgated thereunder. Whenever a reference is made herein to a
specific ERISA Section, such reference shall be deemed to include any successor
ERISA Section having the same or a similar purpose.
          2.19. Executive. The words “Executive” shall mean any executive
Employee who is a member of a select group of management or highly compensated
employees of the Company within the

2-3



--------------------------------------------------------------------------------



 




meaning of Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA. A
Participant shall automatically cease to be a Executive on his date of
Termination of Employment.
          2.20. Good Cause. The words “Good Cause” means a reasonable
determination by the Board made in good faith (without the participation of the
Participant), pursuant to the exercise of its business judgment, that any one of
the following events has occurred:

  (a)   Participant is found by the Board to have engaged in (1) willful
misconduct, (ii) willful or gross neglect, (iii) fraud, (iv) misappropriation,
or (v) embezzlement in the performance of his duties as an Executive;     (b)  
Participant has materially breached a Restrictive Covenant or any material
provision of his employment agreement with the Company and fails to cure such
breach within ten (10) days following written notice from the Company specifying
such breach which notice from the Company shall be provided within thirty
(30) days after said breach;     (c)   Participant is found by the Board to have
failed to provide reasonable cooperation with any federal government or other
governmental regulatory investigation, the reasonableness of such cooperation to
be determined by reference to statutory and regulatory authorities, Federal
Sentencing Guidelines, and relevant case law interpretations;     (d)  
Participant signs or certifies statements required to be made pursuant to
Sarbanes-Oxley Sections 302 and 906, or other similar rules or regulations then
in effect, which turn out to be false or inaccurate in any material respect;
provided, however, that the Board has made a reasonable determination in good
faith that the Participant knew or should have known that such statements were
false or inaccurate in any material respect;     (e)   Participant has been
indicted by a state or federal grand jury with respect to a felony, a crime of
moral turpitude or any crime involving the Company (other than pursuant to
actions taken at the direction or with the approval of the Board) and a special
committee of the Board, chaired by an outside director appointed by the Chair of
the Audit Committee, considers the matter, makes a recommendation to the Board
to terminate Participant’s employment for Good Cause, and the Board concurs in
that recommendation; or     (f)   Participant is found by the Board to have
engaged in a material violation of the Code of Conduct of the Company as then in
effect.

          2.21. Military Service. The words “Military Service” shall mean duty
in the Armed Forces of the United States, whether voluntary or involuntary,
provided that the Employee serves not more than one voluntary enlistment or tour
of duty and further provided that such voluntary enlistment or tour of duty

2-4



--------------------------------------------------------------------------------



 




does not follow involuntary duty. To the extent required by law, this Plan shall
be administered in compliance with the Uniformed Services Employment and
Reemployment Rights Act of 1994.
          2.22. Participant. The word “Participant” shall mean any Executive who
has become a Participant in accordance with ARTICLE 3 hereof, and who remains a
Participant hereunder. A Participant shall cease to be a Participant and shall
become a former Participant, upon the earlier of his Termination of Employment
or the date he ceases to be designated by the Compensation Committee as eligible
to participate. However, the word “Participant” may also include, where the
context indicates, any former Participant in this Plan.
          2.23. Plan. The word “Plan” shall mean the Olympic Steel, Inc.
Supplemental Executive Retirement Plan as set forth herein, and as it may be
later amended.
          2.24. Plan Year. The words “Plan Year” shall mean the twelve
(12) month period ending on December 31 in each calendar year; provided,
however, that the first Plan Year was January 1, 2005 through December 31, 2005.
          2.25. Restrictive Covenant. The words “Restrictive Covenant” shall
mean any of the following covenants between the Participant and the Company:

  (a)   Non-Competition. While employed by the Company and for a period of
twenty-four (24) months after ceasing to be so employed (the “Restricted
Period”) for whatever reason, Participant shall not, directly or indirectly,
own, manage, operate, control or participate in the ownership, management,
operation or control of, or be connected as an officer, partner, director,
consultant or other position, or have any financial interest in (i) any steel
service center or distributor conducting business within those portions of the
United States wherein the Company is conducting business on the Participant’s
date of Termination of Employment, or (ii) a business engaged in direct
competition with any other significant business carried on by the Company on the
Participant’s date of Termination of Employment. In no event shall ownership of
less than five (5) percent of the equity of a corporation, limited liability
company or other business entity, standing alone, constitute a violation hereof.
    (b)   Non-Solicitation. During the Restrictive Period, the Participant shall
not directly, indirectly or through an affiliate: (i) solicit, induce, divert,
or take away or attempt to solicit, induce, divert or take away any customer,
distributor, or supplier of the Company; (ii) solicit, induce, or hire or
attempt to solicit, induce, or hire any employee of the Company or any
individual who was an employee of the Company on the Participant’s date of
Termination of Employment and who has left the employment of the Company after
the Participant’s date of Termination of Employment within one year of the
termination of such employee’s employment with the

2-5



--------------------------------------------------------------------------------



 



      Company, or (iii) in any way directly or indirectly interfere with such
relationships.     (c)   Confidentiality.

  (i)   Participant shall keep in strict confidence, and shall not, directly or
indirectly, at any time while employed by the Company or after ceasing to be so
employed, disclose, furnish, publish, disseminate, make available or, except in
the course of performing his duties of employment hereunder, use for his benefit
or the benefit of others any Confidential Information. Participant specifically
acknowledges that all Confidential Information, in whatever media or form
maintained, and whether compiled by the Company or Participant, (1) derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
(2) that reasonable efforts have been made by the Company to maintain the
secrecy of such information, (3) that such information is the sole property of
the Company, and (4) that any disclosure or use of such information by
Participant while employed by the Company (except in the course of performing
his duties and obligations hereunder for the Company) or after ceasing to be so
employed shall constitute a misappropriation of the Company’s trade secrets.    
(ii)   Notwithstanding the provisions of paragraph (c)(i) above, Participant may
disclose the Confidential Information to anyone outside of the Company with the
Company’s express written consent, or Confidential information that: (i) is at
the time of receipt or thereafter becomes publicly known through no wrongful act
of Participant; or (ii) is received from a third party not under an obligation
to keep such information confidential and without breach of this provision.    
(iii)   In addition to the above provisions of this Section 2.25(c), all
memoranda, notes, lists, records and other documents (and all copies thereof)
made or compiled by Participant or made available to Participant concerning the
business of the Company will be delivered to the Company at any time on request.

          2.26. ROIC. The acronym “ROIC” shall mean the Company’ return on
invested capital. ROIC shall be determined based on the Company’s audited
financial statements, or, if there are no audited financial statements, then
based on the Company’s financial statements as prepared in accordance with
Generally Accepted Accounting Principles and shall be determined as follows:

  (a)   the Company’s earnings before interest and taxes; divided by     (b)  
the average of the Company’s Invested Capital at the beginning and end of the
Company’s fiscal year.

2-6



--------------------------------------------------------------------------------



 



          The Company’s Invested Capital shall be the total shareholders’ equity
(common and preferred) plus institutional long-term and short-term debt.
          The determination of ROIC by the Compensation Committee shall be final
and binding in all respects on the Participants, former Participants and
beneficiaries.
          2.27. Senior Manager Incentive Plan. The words “Senior Manager
Incentive Plan” shall mean, with respect to any Participant, the Senior
Management Compensation Program Plan in place for the calendar year 2005, as
such plan may be amended by the Board from time to time, or such other bonus
plan that replaces such plan, based on the Company’s performance against
specific target levels as determined by the Board or any duly authorized
Committee thereof, including but not limited to the Compensation Committee.
          2.28. Termination of Employment. The words “Termination of Employment”
shall mean for any Employee the occurrence of any one of the following events:

  (a)   he is discharged by the Company unless he is subsequently reemployed and
given pay back to his date of discharge;     (b)   he voluntarily terminates
employment with the Company;     (c)   he retires from employment with the
Company;     (d)   he fails to return to work at the end of any leave of absence
authorized by the Company, or within ninety (90) days following his release from
Military Service or within any other period following Military Service in which
his right to reemployment with the Company is guaranteed by law;     (e)   he
fails to return to work after the cessation of disability income payments under
any sick leave, short term or long term disability program of the Company; or  
  (f)   his death.

          2.29. Trust. The word “Trust” shall mean any trust that may be
established pursuant to ARTICLE 9 hereof.
          2.30. Vested Percentage. The words “Vested Percentage” shall mean for
each initial Participant who is appointed a Participant as of the effective date
of this Plan, a percentage determined on the dates specified immediately below
provided he is employed by the Company on such date in accordance with the
following table:

2-7



--------------------------------------------------------------------------------



 



          Date   Vested Percentage
December 31, 2005
    50 %
December 31, 2006
    75 %
December 31, 2007
    100 %

          The words “Vested Percentage” shall mean for each Participant who
becomes a Participant after the effective date of this Plan, a percentage
determined on the basis of his number of years of participation hereunder in
accordance with the following table:

          Years of Participation   Vested Percentage
Less than 5 years
    0 %
5 or more years
    100 %

          Notwithstanding the foregoing, the Vested Percentage of a Participant
shall become one hundred percent (100%) upon the first to occur of the following
events:

  (a)   the Participant’s death while he is an Employee;     (b)   the
Participant’s Termination of Employment due to his Disability;     (c)   the
effective date of the termination of the Plan; or     (d)   the date of a Change
of Control.

          Notwithstanding any provision of this Plan to the contrary including,
but not limited to, the provisions of this Section 2.30 above, but except as
provided in Section 6.7 hereof, regardless of a Participant’s Vested Percentage,
his Account Balance and all benefits hereunder shall be completely forfeited if
the forfeiture provisions of Section 6.9 hereof apply.

2-8



--------------------------------------------------------------------------------



 




ARTICLE 3
ELIGIBILITY AND PARTICIPATION
          3.1. Eligibility. The Compensation Committee shall designate, as of
the effective date, the Executives who are to be the initial participants in the
Plan. Thereafter, the Compensation Committee may, from time to time, in its
discretion, designate one or more Executives, who have completed at least five
(5) years of Eligibility Service, as Participants in this Plan.
          3.2. Participation. Each Executive, who is designated a Participant in
accordance with Section 3.1 hereof, shall remain a Participant until the earlier
of (a) the date of his Termination of Employment or (b) the cessation of his
Participant status pursuant to Section 6.7 hereof.

3-1



--------------------------------------------------------------------------------



 



ARTICLE 4
SUPPLEMENTAL RETIREMENT CONTRIBUTIONS
          4.1. Base Contributions. The Company shall annually allocate a deemed
base contribution under this Plan for each Participant equal to thirteen percent
(13%) of the Participant’s Applied Compensation. The Participant’s Applied
Compensation shall be the sum of:

  (a)   the Participant’s annual Base Salary; plus:     (b)   his annual plan
bonus equal to the lesser of:

  (i)   the actual bonus he earned under the Senior Manager Incentive Plan in
the Plan Year; or     (ii)   50% of his annual Base Salary earned in the Plan
Year.

The portion of the deemed base contributions allocated to a Participant for a
Plan Year shall be credited to such Participant’s Account pursuant to ARTICLE 5
hereof.
          4.2. Incentive Contributions. In addition to the annual base
contribution allocated to a Participant under Section 4.1 above, the Company
shall annually allocate a deemed incentive contribution under this Plan for each
Participant, based on the Company’s ROIC, in an amount of 0 to 19.6% of the
Participant’s Applied Compensation, as set forth in Section 4.1 above. Such
percentage shall be determined in accordance with the following table:

          Percentage of Participant's Actual ROIC   Applied Compensation
5% or Less
  0.0% 6%   0.8% 7%   1.6% 8%   2.4% 9%   3.2% 10%   4.0% 11%   6.6% 12%   9.2%
13%   11.8% 14%   14.4% 15%   17.0% 16% or Greater   19.6%

          4.3. Modification of Formula. The Compensation Committee shall have
the authority to modify the contribution formulas contained in Sections 4.1 and
4.2 above from time to time as it, in its sole discretion, may deem desirable or
appropriate, especially to take into account unusual, one-time events that
impact ROIC. In addition, the Compensation Committee shall have the authority to
modify the definition of the Company’s ROIC from time to time as it, in its sole
discretion, may deem desirable.

4-1



--------------------------------------------------------------------------------



 



ARTICLE 5
ACCOUNTS
          5.1. Establishment of Accounts. The Company shall establish an Account
on its books and records in the name of each Participant. All amounts credited
pursuant to ARTICLE 4 hereof to the Account of any Participant or former
Participant shall constitute a general, unsecured liability of the Company to
such person.
          5.2. Allocation of Contributions. As of the end of a Plan Year, the
Company shall credit each Participant’s Account with deemed Contributions in the
amounts determined pursuant to ARTICLE 4 hereof.
          5.3. Crediting of Earnings. The Company shall credit each
Participant’s Account with earnings or losses under one of the following
methods:

  (a)   crediting of earnings or losses to each Account as if an amount equal to
the Participant’s Account balance had been invested in accordance with any
investment directions the Company permits such Participant to make pursuant to
Section 5.4 hereof; or     (b)   in such other manner as the Company may
determine.

          In its sole and exclusive discretion, the Company may adjust the
amounts credited to the Accounts to take into account taxes or any other amounts
owed by the Company as a result of the investment options offered under this
Plan including, but not limited to, any taxable distributions, taxes generated
by any sale of an investment option or any other charges made with respect to an
investment option.
          5.4. Investment Funds and Elections. The Company from time to time may
permit all or some of the Participants or former Participants to elect that
their Accounts be credited with earnings and losses as if such Accounts had
assets and such assets were invested in accordance with such Participants’ or
former Participants’ directions among such investment funds as the Company may
designate. Any such direction of investment shall be subject to such rules as
the Company may prescribe, including, without limitation, rules concerning the
manner of providing investment directions, the frequency of changing such
investment directions, and the method of crediting earnings and losses for any
Account or any portion of an Account which is not covered by any valid
investment directions. The investment funds which the Company may designate
shall include but not be limited to the following types of funds, which can be
managed on an individual basis or as part of a mutual fund:

  (a)   money market funds;

5-1



--------------------------------------------------------------------------------



 



  (b)   common stock funds;     (c)   bond funds;     (d)   balanced funds; and
    (e)   investment funds which are primarily invested in insurance contracts.

          The Company shall have the sole discretion to determine the number of
investment funds to be designated hereunder and the nature of the investment
funds and may change or eliminate the investment funds provided hereunder from
time to time. The Company shall in its sole discretion determine the rate of
earnings and losses to be credited to Participants’ or former Participants’
Accounts with respect to any such investment fund for any period, taking into
account the return, net of any expenses, of such investment fund for such
period.
          Unless the Company otherwise determines:

  (a)   Participants and former Participants shall be permitted to elect that
their Accounts be credited with earnings and losses as if such Accounts had
assets and such assets were invested in accordance with such Participants’ and
former Participants’ directions among such investment funds as the Company may
designate; and     (b)   Participants and former Participants shall be permitted
to make or change their investment elections on such dates of their choosing
each Plan Year as the Company and Administrator may permit in light of valuation
dates utilized by the investment funds.

5-2



--------------------------------------------------------------------------------



 



ARTICLE 6
PAYMENTS AND BENEFITS
          6.1. Retirement on or After Age 62. A Participant who continues in the
employ of the Company until his attainment of at least Age 62 shall be eligible
to retire on or after such date and shall be entitled to receive his Vested
Percentage, if any, of his Account balance, as adjusted for earnings and losses
prior to distribution in accordance with Section 5.3 hereof, in a single lump
sum payment. The benefit payment date for a Participant who retires from the
employ of the Company on or after his attainment of Age 62 shall be the date
which is six (6) months following his date of retirement.
          6.2. Early Retirement. A Participant who continues in the employ of
the Company shall be eligible to retire early on or after his attainment of Age
55. A Participant who retires early shall be entitled to receive his Vested
Percentage, if any, of his Account balance, as adjusted for earnings and losses
prior to distribution in accordance with Section 5.3 hereof, in a single lump
sum payment. The benefit payment date for a Participant who retires early from
the employ of the Company on or after his attainment of Age 55 up to Age 62
shall be the date which is the later of his attainment of Age 62 or six
(6) months following his date of retirement.
          6.3. Vested Deferred Retirement. A Participant, who has a Termination
of Employment, regardless whether such Termination of Employment is voluntary or
involuntary, prior to his attainment of age 55, shall be eligible to receive his
Vested Percentage, if any, of his Account balance, as adjusted for earnings and
losses prior to distribution in accordance with Section 5.3 hereof, in a single
lump sum payment. The benefit payment date for such a Participant shall be the
date which is the later of his attainment of Age 62 or six (6) months following
his date of retirement.
          6.4. Disability or Death. A Participant whose employment with the
Company is terminated by reason of Disability or Death shall be eligible to
receive his Account balance, as adjusted for earnings and losses prior to
distribution in accordance with Section 5.3 hereof, in a single lump sum
payment. The benefit payment dates for such a Participant or his Beneficiary
shall be twenty-five percent (25%) of his Account balance immediately after his
Disability or Death and the remaining balance of his Account as of the date
which is six (6) months following his date of Disability or Death.
          6.5. Election of Deferral of Distribution. A Participant may make an
election to defer payment of his or her Account balance beyond the payment date
specified in Sections 6.1 through 6.4 above, and to have the deferred payment
made in a single lump sum or installments provided that:

  (a)   such election is made at least 12 months prior to the date his or her
Account would otherwise be distributed;

6-1



--------------------------------------------------------------------------------



 



  (b)   such election is not effective for at least 12 months from the date such
election is made; and     (c)   in the case of benefits payable pursuant to
Sections 6.1 through 6.3, payment is deferred for at least 5 years after the
date such Account would otherwise be distributed.

An election to receive benefits in installments, in lieu of a lump sum, shall be
for substantially equal monthly, quarterly or annual payments over a certain
number of years not to exceed five (5) years as shall be specified in the
election. The amount of such installments may be periodically adjusted for
earnings to the date of payment.
          6.6. Payments Subject to Release. Not withstanding anything to the
contrary contained herein, no benefit payments will be made under this Plan
without the Participant, or in the event of his death, his Beneficiary, or his
legal representative executing a receipt, and written release and waiver, to the
fullest extent allowable under applicable law and in form reasonably acceptable
to the Company, of all claims, demands, suits, actions, causes of action,
damages and rights against the Company whatsoever which he may have had on
account of the Participant’s employment, or termination thereof, including,
without limitation, claims of discrimination, including on the basis of sex,
race, age, national origin, religion, or handicapped status, and any and all
claims, demands and causes of action for severance or other termination pay.
Such Release and Waiver of Claims shall not, however, apply to the obligations
of the Company arising under this Plan, any indemnification agreement between
Executive and the Company, any retirement plans, any stock option agreements,
COBRA Continuation Coverage or rights of indemnification Executive may have
under the Company’s Articles of Incorporation or Code of Regulations (or
comparable charter document) or by statute.
          6.7. Protective Distributions. In the event that the Administrator
determines, in its sole discretion, that a Participant is not, or may not be, a
member of a “select group of management or highly compensated employees” within
the meaning of Section 201(2), 301(a)(3), 401(a)(1) or 4021(b)(6) of ERISA or a
“highly compensated employee” within the meaning of Section 414(q) of the Code,
then the Administrator may, in its sole discretion, terminate such Participant’s
participation in this Plan, and, if such Participant has a Vested Percentage
above 0%, distribute such Participant’s Vested Percentage of his Account balance
in a single lump sum payment, otherwise, if such Participant has a Vested
Percentage of 0%, cause any and all amounts credited to such Participant’s
Account to be forfeited. Any distribution under this Section shall be made at
such time as the Administrator determines in its sole discretion subject to
Section 409A of the Code and other applicable law.

6-2



--------------------------------------------------------------------------------



 



          6.8. Distribution upon Income Inclusion under Code Section 409A and
Other Acceleration Events. The prior provisions of this ARTICLE 6
notwithstanding, all or part of a Participant’s Vested Percentage, if any, of
his Account balance, as adjusted for earnings and losses prior to distribution
in accordance with Section 5.3, hereof, shall be distributed prior to the
occurrence of a distribution event described in this ARTICLE 6 where such
distribution:

  (a)   is made to an individual other than the Participant as necessary to
fulfill a domestic relations order as defined in Code Section 414(p)(1)(B), or  
  (b)   is made to the Participant on account of the Plan failing to meet the
requirements of Code Section 409A in an amount which does not exceed the amount
required to be included in the Participant’s income on account of the failure to
comply with Code Section 409A.

          6.9. Forfeiture. Notwithstanding any other provision of this Plan to
the contrary, except the last sentence of Section 2.30 hereof, a Participant’s
Account balance, as determined in accordance with ARTICLE 5 hereof, and all
rights to benefits hereunder shall be completely forfeited in the event any of
the events constituting Good Cause have occurred prior to the date that his
benefits have actually been paid to him. In such event, no benefits shall be
paid under this Plan to such Participant or his Beneficiary.

6-3



--------------------------------------------------------------------------------



 




ARTICLE 7
BENEFICIARIES
          7.1. Beneficiary Designation. Subject to rules and procedures
promulgated by the Administrator, a Participant or former Participant may sign a
document designating a Beneficiary or Beneficiaries to receive any amounts
payable under this Plan due to such Participant’s death. In the event that a
Participant or former Participant fails to designate a Beneficiary in accordance
with the provisions of this Section 7.1, his Beneficiary shall be deemed to be
the person or persons in the first of the following classes in which there are
any survivors of the Participant or former Participant:

  (a)   his spouse at the time of his death;     (b)   his issue per stirpes;  
  (c)   his parents; and     (d)   the executor or administrator of his estate.

7-1



--------------------------------------------------------------------------------



 



ARTICLE 8
RIGHTS OF PARTICIPANTS AND BENEFICIARIES
          8.1. Creditor Status of Participant and Beneficiary. This Plan
constitutes the unfunded, unsecured promise of the Company to make benefit
payments in the future to each Participant and Beneficiary and shall be a
liability solely against the general assets of the Company. The Company shall
not be required to segregate, set aside or escrow any amounts for any deemed
Contributions allocated to an Account or any earnings credited thereon for the
benefit of any Participant or Beneficiary. Each Participant and Beneficiary
shall have the status of a general unsecured creditor of the Company and may
look only to the Company and their general assets for payment of such Accounts
and benefits under this Plan.
          8.2. Rights with Respect to a Trust. Any Trust, and any assets held
thereby to assist the Company in meeting their obligations under this Plan,
shall in no way be deemed to contravene the provisions of Section 8.1 hereof.
          8.3. Investments. In its sole discretion, the Company may acquire
insurance policies, annuities or other financial vehicles for the purpose of
providing future assets of the Company to meet their anticipated liabilities
under this Plan. Such policies, annuities or other investments shall at all
times be and remain unrestricted general property and assets of the Company or
property of a Trust. Participants and Beneficiaries shall have no rights, other
than as general creditors, with respect to such policies, annuities or other
acquired assets.

8-1



--------------------------------------------------------------------------------



 



ARTICLE 9
TRUST
          9.1. Establishment of Trust. Notwithstanding any other provision or
interpretation of this Plan, the Company may establish a Trust in which to hold
cash, insurance policies or other assets to be used to make, or reimburse the
Company for, payments to the Participants or Beneficiaries of all or part of the
benefits under this Plan. Any Trust assets shall at all times remain subject to
the claims of general creditors of the Company in the event of its insolvency as
more fully described in the Trust.
          9.2. Obligations of the Company. Notwithstanding the fact that a Trust
may be established under Section 9.1 hereof, the Company shall remain liable for
paying the benefits under this Plan. However, any payment of benefits to a
Participant or a Beneficiary made by such a Trust shall satisfy the Company’s
obligation to make such payment to such person.
          9.3. Trust Terms. A Trust established under Section 9.1 hereof may be
revocable by the Company; provided, however, that such a Trust may become
irrevocable in accordance with its terms in the event of a Change of Control.
Such a Trust may contain such other terms and conditions as the Company may
determine to be necessary or desirable. The Company may terminate or amend a
Trust established under Section 9.1 hereof at any time, and in any manner it
deems necessary or desirable, subject to the preceding sentence and the terms of
any agreement under which any such Trust is established or maintained.

9-1



--------------------------------------------------------------------------------



 



ARTICLE 10
CLAIMS PROCEDURE
          10.1. Claim for Benefits. Any claim for benefits under this Plan shall
be made in writing to the Administrator in such a manner as the Administrator
shall reasonably prescribe. The Administrator shall process each such claim and
determine entitlement to benefits within thirty (30) days following its receipt
of a completed application for benefits unless special circumstances require an
extension of time for processing the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial thirty (30) day period. In
no event shall such extension exceed a period of thirty (30) days from the end
of such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date as of which the
Administrator expects to render the final decision.
          If such a claim is wholly or partially denied by the Administrator,
the Administrator shall notify the claimant of the denial of the claim in
writing, delivered in person or mailed by first class mail to the claimant’s
last known address. Such notice of denial shall contain:

  (a)   the specific reason or reasons for denial of the claim;     (b)   a
reference to the relevant Plan provisions upon which the denial is based;    
(c)   a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and     (d)   an explanation of this Plan’s claim
review procedure including applicable time limits and the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on appeal.

If no such notice is provided, and if the claim has not been granted within the
time specified above for approval of the claim, the claim shall be deemed denied
and subject to review as described below. The interpretations, determinations
and decisions of the Administrator shall be final and binding upon all persons
with respect to any right, benefit and privilege hereunder, subject to the
review procedures set forth in this ARTICLE 10 hereof.
          10.2. Request for Review of a Denial of a Claim for Benefits. Any
claimant whose claim for benefits under this Plan has been denied or deemed
denied, in whole or in part, by the Administrator may upon written notice
delivered to the Appeals Committee request a review by the Appeals Committee of
such denial of his claim for benefits. Such claimant shall have sixty (60) days
from the date the claim is deemed denied, or sixty (60) days from receipt of the
notice denying the claim, as the case may be, in

10-1



--------------------------------------------------------------------------------



 




which to request such a review. The claimant’s notice must specify the relief
requested and the reason such claimant believes the denial should be reversed.
          10.3. Decision upon Review of Denial of Claim for Benefits. The
Appeals Committee shall be composed of the members of the Compensation Committee
or by such other individuals as shall be appointed by the Board. After the
review has been completed, the Appeals Committee shall render a decision in
writing, a copy of which shall be sent to both the claimant and the
Administrator. In making its decision the Appeals Committee shall have full
power, authority, and discretion to determine any and all questions of fact,
resolve all questions of interpretation of this instrument or related documents
which may arise under any of the provisions of this Plan or such documents as to
which no other provision for determination is made hereunder, and exercise all
other powers and discretions necessary to be exercised under the terms of this
Plan which it is herein given or for which no contrary provision is made and to
determine the right to benefits of, and the amount of benefits, if any, payable
to, any person in accordance with the provisions of this Plan. Subject to
extension by agreement of the claimant and the Administrator or where due to
delay beyond the control of the Administrator or the Appeals Committee, the
Appeals Committee shall render a decision on the claim review not more than
sixty (60) days after the receipt of the claimant’s request for review, unless a
hearing is scheduled, in which case the sixty (60) day period shall be extended
to thirty (30) days after the date scheduled for the hearing. Such decision
shall be written in a manner calculated to be understood by the claimant, and
shall:

  (a)   set forth the specific reason or reasons for the adverse determination;
    (b)   contain references to the specific Plan provisions on which the
benefit determination was based; and     (c)   contain a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits. Whether a document, record or other
information is relevant to a claim for benefits shall be determined pursuant to
appropriate regulations under Section 503 of ERISA.

The decision on review shall be furnished to the claimant within the appropriate
time described above. If the decision on review is not furnished within such
time, the claim shall be deemed denied on review at the end of such period.
There shall be no further appeal from a decision rendered by the Appeals
Committee. The decision of the Appeals Committee shall be final and binding in
all respects on the Administrator, the Company and the claimant. Except as
otherwise provided by law, the review procedures of this ARTICLE 10 shall be the
claimant’s sole and exclusive remedy and shall be in lieu of all actions at law,
in equity,

10-2



--------------------------------------------------------------------------------



 



pursuant to arbitration or otherwise. If the law provides that the claimant
shall be permitted to bring a legal action alleging a claim for benefits
hereunder, no such legal action may be commenced by any Participant or other
person against the Company, the Plan, the Administrator or any other person or
any employee of any of the foregoing, or the Board, the Compensation Committee
or the Appeals Committee (or any member of any of them) in connection with any
claim hereunder until such Participant or other person has pursued such claim
under this claims procedure through the review process described in this ARTICLE
10. Thereafter, no such legal action may be commenced by such Participant or
other person more than one hundred eighty (180) days after the Appeals
Committee’s final decision has been rendered or deemed rendered with respect to
such claim.
          10.4. Special Provisions Relating to Disability. In the event of a
claim which involves determination of whether a Participant suffers from a
Disability, then, to the extent provided by applicable regulations under
Section 503 of ERISA, the foregoing claims procedures shall be modified to
conform to the special provisions contained in such regulations applicable to
disability benefits.
          10.5. Special Provisions Relating to Change of Control. In the event
of a Change of Control, then notwithstanding the contrary provisions of this
Article, for the two (2) year period following such Change of Control, the three
(3) individuals having the greatest Account balance under this Plan shall assume
the responsibilities of the Appeals Committee set forth in this Article. If one
or more of them shall not be able to serve or to continue to serve, the
individual or individuals, as applicable, having the next largest Account
balance under this Plan will serve in such person’s or persons’ place. If at any
time during such two (2) year period fewer than three (3) individuals have
Account balances under this Plan, such individual or individuals shall perform
the duties of the Appeals Committee. If only one (1) individual has an Account
Balance under this Plan, the Appeals Committee shall not consist of such
individual but shall consist of such individual as he and the Company shall
agree. If he and the Company shall fail to agree on a single individual, the
Appeals Committee shall consist of three (3) individuals, one appointed by the
Company, one appointed by the individual claiming benefits hereunder, and a
third selected by the other two (2).
          10.6. Additional Appeals Committee Rules. No member of the Appeals
Committee shall be disqualified from acting on any question because of his
interest therein. No fee or compensation shall be paid to any member of the
Appeals Committee for his services as such, but the Appeals Committee shall be
reimbursed for its expenses by the Trust, or by the Company, as determined by
the Company. The Appeals Committee may hire such attorneys, accountants,
actuaries, agents, clerks, and secretaries

10-3



--------------------------------------------------------------------------------



 




as it may deem desirable in the performance of its functions, any of whom may
also be advisors to the Company and the expense associated with the hiring or
retention of any such person or persons shall be paid by the Trust, or by the
Company, as determined by the Company.
     10.7. No Liability. Neither the Appeals Committee nor any of its members
shall be liable for any act taken by the Appeals Committee pursuant to any
provision of this Plan except for gross abuse of the discretion given it and
them hereunder. No member of the Appeals Committee shall be liable for the act
of any other member.

10-4



--------------------------------------------------------------------------------



 



ARTICLE 11
ADMINISTRATION
          11.1. Appointment of Administrator. The Board shall appoint the
Administrator which shall be any person(s), corporation or partnership
(including the Company itself) as said Board shall deem desirable in its sole
discretion. The Administrator may be removed or resign upon thirty (30) days’
written notice or such lesser period of notice as is mutually agreeable. Unless
the Board appoints another Administrator, the Compensation Committee shall be
the Administrator.
          11.2. Powers and Duties of the Administrator. Except as expressly
otherwise set forth herein, the Administrator shall have the authority and
responsibility granted or imposed on an “administrator” by ERISA. The
Administrator shall determine any and all questions of fact, resolve all
questions of interpretation of this Plan and related documents which may arise
under any of the provisions of this Plan or such documents as to which no other
provision for determination is made hereunder, and exercise all other powers and
discretions necessary to be exercised under the terms of this Plan which it is
herein given or for which no contrary provision is made. The Administrator shall
have full power and discretion to interpret this Plan and related documents, to
resolve ambiguities, inconsistencies and omissions, to determine any question of
fact, and to determine the rights and benefits, if any, of any Participant or
other claimant, in accordance with the provisions of this Plan. Subject to the
provisions of any claims procedure hereunder, the Administrator’s decision with
respect to any matter shall be final and binding on all parties concerned, and
neither the Administrator nor any of its directors, officers, employees or
delegates nor, where applicable, the directors, officers or employees of any
delegate, shall be liable in that regard except for gross abuse of the
discretion given it and them under the terms of this Plan. All determinations of
the Administrator shall be made in a uniform, consistent and nondiscriminatory
manner with respect to all Participants and Beneficiaries in similar
circumstances. The Administrator, from time to time, may designate one or more
persons or agents to carry out any or all of its duties hereunder.
          11.3. Engagement of Advisors. The Administrator may employ actuaries,
attorneys, accountants, brokers, employee benefit consultants, and other
specialists to render advice concerning any responsibility the Administrator,
Appeals Committee or Compensation Committee has under this Plan. Such persons
may also be advisors to the Company.
          11.4. Payment of Costs and Expenses. The costs and expenses incurred
in the administration of this Plan shall be paid in either of the following
manners as determined by the Company in its sole discretion:

11-1



--------------------------------------------------------------------------------



 



  (a)   the expenses may be paid directly by the Company; or     (b)   the
expenses may be paid out of the Trust, if any (subject to any restriction
contained in such Trust or required by law).

Such costs and expenses include those incident to the performance of the
responsibilities of the Administrator, Appeals Committee or Compensation
Committee, including but not limited to, claims, administration fees and costs,
fees of accountants, legal counsel and other specialists, bonding expenses, and
other costs of administering this Plan. Notwithstanding the foregoing, in no
event will any person serving in the capacity of Administrator, Appeals
Committee member or Compensation Committee member who is a full-time employee of
the Company be entitled to any compensation for such services.

11-2



--------------------------------------------------------------------------------



 



ARTICLE 12
AMENDMENT AND TERMINATION
          12.1. Power to Amend or Terminate. Except as otherwise provided herein
following a Change of Control, this Plan may be amended by the Company at any
time, or from time to time, and may be terminated by the Company at any time,
but no such amendment, modification or termination shall reduce the amounts
credited to the Account or the Vested Percentage of any Participant, determined
as of the date of such amendment, modification or termination. Such amendment or
termination shall be in writing, executed by two or more officers of the Company
whose actions are authorized or ratified by the Board.
          The prior provision notwithstanding, this Plan may be amended by the
Company, in its sole discretion, to:

  (a)   reduce or eliminate future deemed contributions pursuant to ARTICLE 4
hereof;     (b)   reduce or eliminate the future deemed interest or earnings
credited to the to the Participants’ Accounts pursuant to ARTICLE 5 hereof;    
(c)   comply with any law; or     (d)   preserve the intended deferral of
taxation for all Participants’ Accounts and benefits payable hereunder.

          12.2. Effects of Plan Termination. If this Plan is terminated, then,
on and after the effective date of such termination, all contributions hereunder
shall cease. Thereafter, each Participant shall be deemed to have a Vested
Percentage of 100% and the balance credited to each Participant’s Account shall
be distributed to such Participant in a single lump sum payment upon the earlier
of a benefit payment date pursuant to ARTICLE 6 hereof or twelve (12) months
after the date of such termination, provided such payments are in compliance
with Section 409A of the Code. All actions taken with respect to a termination
shall at all times be in compliance with and limited by Section 409A of the
Code.
          12.3. No Liability for Plan Amendment or Termination. Neither the
Company, nor any officer, Employee or director thereof shall have any liability
as a result of the amendment or termination of this Plan. Without limiting the
generality of the foregoing, the Company shall have no liability for terminating
this Plan notwithstanding the fact that a Participant may have expected to have
future contributions hereunder had this Plan remained in effect.
          12.4. Termination or Amendment After Change of Control. If a Change of
Control occurs, then, during the two (2) year period following such Change of
Control, the Company may not

12-1



--------------------------------------------------------------------------------



 



amend or terminate this Plan without the prior written consent of all
Participants, except that amendments may be made as required by law.

12-2



--------------------------------------------------------------------------------



 



ARTICLE 13
MISCELLANEOUS PROVISIONS
          13.1. Non-Alienation. No benefits under this Plan shall be subject in
any manner to be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered, attached, garnished or charged in any manner (either at law or in
equity), and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber, attach, garnish or charge the same shall be void; nor shall
any such benefits in any manner be liable for or subject to the debts,
contracts, liabilities, engagements or torts of the person entitled to such
benefits as are herein provided for him.
          13.2. Tax Withholding. The Company may withhold from a Participant’s
compensation or any payment made by it under this Plan such amount or amounts as
may be required for purposes of complying with the tax withholding or other
provisions of the Code or the Social Security Act or any state or local income
or employment tax act or for purposes of paying any estate, inheritance or other
tax attributable to any amounts payable hereunder.
          13.3. Incapacity. If the Administrator determines that any Participant
or other person entitled to payments under this Plan is incompetent by reason of
physical or mental disability and is consequently unable to give a valid receipt
for payments made hereunder, or is a minor, the Administrator may order the
payments becoming due to such person to be made to another person for his
benefit, without responsibility on the part of the Administrator to follow the
application of amounts so paid. Payments made pursuant to this Section shall
completely discharge the Administrator, the Company and the Appeals Committee
with respect to such payments.
          13.4. Administrative Forms. All applications, elections and
designations in connection with this Plan made by a Participant or other person
shall become effective only when duly executed on forms provided by the
Administrator and filed with the Administrator.
          13.5. Independence of Plan. Except as otherwise expressly provided
herein, this Plan shall be independent of, and in addition to, any other benefit
agreement or plan of the Company or any rights that may exist from time to time
thereunder.
          13.6. No Employment Rights Created. This Plan shall not be deemed to
constitute a contract of employment between the Company and any Participant, nor
confer upon any Participant the right to be retained in the service of the
Company for any period of time, nor shall any provision hereof restrict the
right of any Company to discharge or otherwise deal with any Participant.
          13.7. Responsibility for Legal Effect. Neither the Company, nor the
Administrator or the Compensation Committee or Appeals Committee, nor any
officer, member, delegate or agent of any of

13-1



--------------------------------------------------------------------------------



 



them, makes any representations or warranties, express or implied, or assumes
any responsibility concerning the legal, tax, or other implications or effects
of this Plan. Without limiting the generality of the foregoing, the Company
shall have no liability for the tax liability which a Participant may incur
resulting from participation in this Plan or the payment of benefits hereunder.
          13.8. Limitation of Duties. The Company, the Compensation Committee,
the Administrator, the Appeals Committee, and their respective officers,
members, employees and agents shall have no duty or responsibility under this
Plan other than the duties and responsibilities expressly assigned to them
herein or delegated to them pursuant hereto. None of them shall have any duty or
responsibility with respect to the duties or responsibilities assigned or
delegated to another of them.
          13.9. Limitation of Sponsor Liability. Any right or authority
exercisable by the Company, pursuant to any provision of this Plan, shall be
exercised in the Company’s capacity as sponsor of this Plan, or on behalf of the
Company in such capacity, and not in a fiduciary capacity, and may be exercised
without the approval or consent of any person in a fiduciary capacity. Neither
the Company, nor any of its respective officers, members, employees, agents and
delegates, shall have any liability to any party for its exercise of any such
right or authority.
          13.10. Successors. The terms and conditions of this Plan shall inure
to the benefit of and bind the Company, the Participants, their Beneficiaries,
and the successors and personal representatives of the Participants and their
Beneficiaries.
          13.11. Controlling Law. This Plan shall be construed in accordance
with the laws of the State of Ohio to the extent not preempted by laws of the
United States.
          13.12. Headings and Titles. The Section headings and titles of
Articles used in this Plan are for convenience of reference only and shall not
be considered in construing this Plan.
          13.13. General Rules of Construction. The masculine gender shall
include the feminine and neuter, and vice versa, as the context shall require.
The singular number shall include the plural, and vice versa, as the context
shall require. The present tense of a verb shall include the past and future
tenses, and vice versa, as the context may require.
          13.14. Execution in Counterparts. This Plan may be executed in any
number of counterparts each of which shall be deemed an original and said
counterparts shall constitute but one and the same instrument and may be
sufficiently evidenced by any one counterpart.
          13.15. Severability. In the event that any provision or term of this
Plan, or any agreement or instrument required by the Administrator hereunder, is
determined by a judicial, quasi-judicial or administrative body to be void or
not enforceable for any reason, all other provisions or terms of this Plan or

13-2



--------------------------------------------------------------------------------



 



such agreement or instrument shall remain in full force and effect and shall be
enforceable as if such void or nonenforceable provision or term had never been a
part of this Plan, or such agreement or instrument except as to the extent the
Administrator determines such result would have been contrary to the intent of
the Company in establishing and maintaining this Plan.
          13.16. Indemnification. The Company shall indemnify, defend, and hold
harmless any Employee, officer or director of the Company for all acts taken or
omitted in carrying out the responsibilities of the Company, Compensation
Committee, Administrator or Appeals Committee under the terms of this Plan or
other responsibilities imposed upon such individual by law. This indemnification
for all such acts taken or omitted is intentionally broad, but shall not provide
indemnification for any civil penalty that may be imposed by law, nor shall it
provide indemnification for embezzlement or diversion of Plan funds for the
benefit of any such individual. The Company shall indemnify any such individual
for expenses of defending an action by a Participant, dependent, service
provider, government entity or other person, including all legal fees and other
costs of such defense. The Company shall also reimburse any such an individual
for any monetary recovery in a successful action against such individual in any
federal or state court or arbitration. In addition, if a claim is settled out of
court with the concurrence of the Company, the Company shall indemnify any such
individual for any monetary liability under any such settlement, and the
expenses thereof. Such indemnification will not be provided to any person who is
not a present or former Employee or director of the Company nor shall it be
provided for any claim by the Company against any such individual.
          13.17. Paperless Administration. If this Plan requires that an action
shall be in writing, then, to the extent permitted and effective pursuant to
law, and approved by the Administrator, such action may be taken in person,
telephonically or electronically in lieu of such written action.
          IN WITNESS WHEREOF, OLYMPIC STEEL, INC., the Company, by its
appropriate officers duly authorized, has caused this Plan to be executed the
26 day of April, 2006, generally effective as of the first day of January, 2005.

              OLYMPIC STEEL, INC.                    (“Company”)
 
       
 
  By    
 
       
 
       
 
  And    
 
       

13-3